Case: 4:15-cr-00049-CDP Doc. #: 701 Filed: 06/16/20 Page: 1 of 2 PageID #: 4339




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                Plaintiff,                             )
                                                       )
vs.                                                    )       No. 4:15 CR 00049 CDP
                                                       )
NIHAD ROSIC,                                           )
                                                       )
                Defendant.                             )

             DEFENDANT ROSIC’S OBJECTIONS TO PRESENTENCE REPORT
        Comes now Defendant NIHAD ROSIC, by and through counsel, and for his Objections to

the Presentence Investigation Report (hereinafter referred to as “PSR”), states as follows:

        1.      Defendant and Counsel have reviewed the Presentence Report (Doc 698).

        2.      Defendant specifically objects to the following facts and matters contained in the

Presentence Investigation Report, none of which impact the calculations under the United States

Sentencing Guidelines:
        A.      Offense Conduct, ¶ 24, p. 7: Defendant objects to the second sentence in this

paragraph, that is, “Investigation has determined Pazara trained Nihad Rosic on operating a sniper

rifle prior to his departure.” (Emphasis in original). There was absolutely no evidence provided that

Pazara trained Defendant on how to operate “sniper rifle prior to his departure.” Defendant

concedes that there is a photograph of both Pazara and Defendant together – however, there is

absolutely no evidence to support the allegation that Pazara trained Defendant on any firearm, at any

time.
        B.      Offense Conduct, ¶ 35, p. 10:          Defendant objects to the inclusion of this

information in this paragraph inasmuch as it is in error and, rather, refers to a conversation of April

9, 2014, between Co-Defendant Ramiz Hodzic and Nermin Pazara.
                                                  1
Case: 4:15-cr-00049-CDP Doc. #: 701 Filed: 06/16/20 Page: 2 of 2 PageID #: 4340




       C.      Offense Conduct, ¶ 52, p. 14: Defendant objects to the characterization of his role

as equal in culpability with Co-Defendant Ramiz Hodzic. While Defendant Rosic acknowledges his

actions as set forth in the Plea Agreement (Doc. 683), he does not believe that his actions rise to or

are equal to that culpability of Co-Defendant Hodzic.


                                                        Respectfully submitted


                                                        /s/ JoANN TROG
                                                        JoANN TROG             #42725MO
                                                        Attorney for Defendant Rosic
                                                        121 West Adams Avenue
                                                        St. Louis, Missouri 63122
                                                        Telephone: (314) 821-1111
                                                        Facsimile: (314) 821-9798
                                                        E-Mail:      jtrogmwb@aol.com



                                      CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon Matthew T.
Drake, Assistant United States Attorney 111 South 10th Street, 20th Floor, St. Louis, Missouri 63102.

       I hereby certify that on June16, 2020, a copy of the foregoing was sent to Vashall R.
Anderson, United States Probation Officer, via e-mail (Vashell_Anderson@moep.uscourtrs.gov),
111 South 10th Street, Suite 2.325, St. Louis, Missouri 63102.


                                                        /s/ JoANN TROG




                                                  2
